Citation Nr: 0735350	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1988 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The case is ready for 
appellate review.  


FINDING OF FACT

The veteran is in receipt of a 10 percent evaluation for 
tinnitus, and this is the maximum schedular evaluation 
authorized under all applicable VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The issue in this appeal is essentially a question of law and 
not one of fact.  The Board finds that VA is not required to 
provide VCAA assistance respecting this claim because there 
is no reasonable possibility that assistance could aid in 
substantiating the claim.  38 U.S.C.A. §5103A(a)(2).  

To the extent that the veteran may not have been provided 
timely VCAA notice with respect to downstream issues in 
accordance with Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006), the Board notes that the currently 
assigned 10 percent evaluation for tinnitus is the maximum 
schedular evaluation authorized, and made effective to the 
date of claim, so any error in failure to provide VCAA notice 
with respect to effective dates in this appeal must be 
harmless.  

In November 1993, the veteran was granted service connection 
for "tinnitus" with a 10 percent evaluation, effective from 
February 2002, the date of claim.  This allowance was based 
on multiple complaints of constant left ear (only) tinnitus 
during service, and identical complaints of unilateral left 
ear tinnitus on VA examination some three years and ten 
months after service in September 1993.  In January 2003, she 
filed a claim for increase arguing she should be granted 
separate 10 percent evaluations for her "service-connected 
bilateral tinnitus."

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus.  

However, VA appealed the Court's decision in Smith to the US 
Court of Appeals for the Federal Circuit (Circuit).  In 
June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  In reliance on US Supreme Court precedent, the 
Circuit explained that an Agency's interpretation of it's own 
regulations was entitled to substantial deference by the 
courts, so long as that interpretation was not plainly 
erroneous or inconsistent with other regulations.  Id., at 
1349-1350.  In the absence of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulatory 
scheme, the Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

Accordingly, the Board concludes that the veteran's 
service-connected tinnitus has been assigned the maximum 
schedular evaluation available for tinnitus under both the 
old and new versions of the regulation.  The veteran's claim 
for separate 10 percent evaluations for each ear for tinnitus 
is denied under both the old and new versions of the 
governing regulation.  The disposition of this claim is based 
upon law and not fact.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).   

ORDER

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


